Citation Nr: 0010923	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  93-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disorder of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to July 
1969 and from November 1990 to April 1991.

The instant appeal arose from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, which denied a claim for 
service connection for degenerative disc disease of the 
cervical spine.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1995 for further 
development.  This appeal also arises from a September 1998 
decision by the RO that granted service connection for PTSD 
and assigned a 30 percent disability evaluation.

In October 1997 the Board denied the claim for service 
connection.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In July 1999, the VA 
General Counsel filed a Motion for a Remand in Response to 
Appellant's Informal Brief, and to Stay Further Proceedings.  
The VA General Counsel requested that the Court vacate the 
Board's March 1999 decision and remand the matter primarily 
so that the Board could "provide sufficient reasons and 
bases for its determination that Appellant's preexisting 
cervical spine disorder did not increase in severity during 
his active service."  The Court vacated the Board's decision 
in March 1999 and remanded the case to the Board.  

The claim for an increased rating for PTSD is discussed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service medical records from the veteran's first period 
of service are silent as to complaints, treatment, or 
diagnosis referable to a neck disorder.

2.  In 1988, prior to his second period of service, the 
veteran had right cervical radiculopathy with early cervical 
spondylosis and myelopathy and active irritation at the C7 
myotome on the right.

3.  The veteran was jostled while riding in a truck in March 
1991 during his second period of service.  He complained of 
neck pain, and treatment included a cervical collar.

4.  The veteran is currently diagnosed with a tight spinal 
canal, probably congenital, between the midbody of C3 and the 
midbody of C5 with mild degenerative changes superimposed; 
active, chronic right cervical radiculopathy at C5 to C7; 
moderate degenerative disease resulting in spinal stenosis 
from C3 to C7; and cervical spondylosis with foraminal 
impingement.

5.  The veteran has asserted that the 1991 in-service injury 
aggravated a preexisting injury, and private medical evidence 
indicates that between 1988 and 1993, chronic radiculopathy 
developed at C6/C7 and active denervation advanced to the 
C5/C6 levels.


CONCLUSION OF LAW

The claim of entitlement to service connection for a neck 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service incurrence or 
aggravation and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service medical records from the veteran's first period of 
service are silent as to complaints, treatment, or diagnosis 
referable to a neck disorder.  In 1988, prior to his second 
period of service, the private medical evidence shows that 
the veteran had right cervical radiculopathy with early 
cervical spondylosis and myelopathy and active irritation at 
the C7 myotome on the right.

The veteran was jostled while riding in a truck in March 1991 
during his second period of service.  He complained of neck 
pain, and treatment included a cervical collar.  He is 
currently diagnosed with a tight spinal canal, probably 
congenital, between the midbody of C3 and the midbody of C5 
with mild degenerative changes superimposed; active, chronic 
right cervical radiculopathy at C5 to C7; moderate 
degenerative disease resulting in spinal stenosis from C3 to 
C7; and cervical spondylosis with foraminal impingement.  He 
has asserted that the 1991 in-service injury aggravated a 
preexisting injury.  A January 1993 medical report prepared 
by D.S. Orr, M.D., indicates that between 1988 and 1993, 
chronic radiculopathy developed at C6/C7 and active 
denervation advanced to the C5/C6 levels.

The aforementioned requirements are satisfied in this case.  
The veteran's claim for aggravation of his preexisting 
cervical spine disorder is well grounded.  The medical 
evidence shows that he has a current neck disability.  His 
statements that his preexisting neck disorder worsened in 
service and Dr. Orr's January 1993 report provide evidence of 
in-service aggravation of a neck disorder and evidence of a 
nexus between an in-service aggravation and the current 
disability.


ORDER

The claim of entitlement to service connection for a neck 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
neck disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Specifically, the RO should make an effort to ensure that all 
relevant records of treatment have been procured, including 
any additional records available from Dr. Orr, who reportedly 
treated the veteran in 1988 for right cervical radiculopathy 
with early cervical spondylosis and myelopathy and active 
irritation at the C7 myotome on the right.  The RO should 
then have him examined for the purpose of obtaining a medical 
opinion, based upon a thorough review of the available 
evidence, as to the etiology of any disability producing his 
current difficulties with neck discomfort.  38 C.F.R. 
§§ 3.159, 3.326, 19.9 (1999).

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claim and that his failure to report for the examination may 
result in his claim being disallowed.  38 C.F.R. § 3.655(b) 
(1999).  The veteran is further advised that the duty to 
assist is not a "not always a one-way street".  He should 
assist the RO, to the extent possible, in the development of 
his claim.  Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).

The VA General Counsel's Motion for Remand stated that the 
Board should review the terms of its October 1995 remand with 
consideration of Stegall v. West, 11 Vet. App. 268 (1998).  
The Board remand requested the development of additional 
records, including those of Dr. Jacinte del Mazo.  The Motion 
for Remand noted that the RO sent the veteran a letter 
requesting additional information in order to develop those 
records; the veteran responded by letter dated January 17, 
1996, requesting more time to respond; and the RO issued a 
confirmed rating decision on January 26, 1996, citing the 
veteran's failure to respond.

However, the Board notes that on January 25, 1996, the RO 
received additional information from the veteran, including a 
list of lay witnesses and a completed authorization form for 
the records of Drs. del Mazo and Orr.  By letters dated 
February 21, 1996, the RO (1) requested additional 
information from the offices of Drs. del Mazo and Orr and (2) 
informed the veteran that it was ultimately his 
responsibility to provide the additional information private 
medical and lay information.  On February 29, 1996, records 
dated from July 1991 to July 1995 were received from Drs. del 
Mazo and Orr.  In March and April 1996, the RO received two 
lay statements from individuals who served with the veteran.  
Further, a November 1996 Supplemental Statement of the Case 
(SSOC) indicated that the RO had readjudicated the claim with 
consideration of this additional evidence.

The Board notes that in January 1997 the veteran requested 
"an additional 60 day extension for the Statement of the 
Case [SOC]."  He did not submit any evidence in the next 60 
days.  By letter dated May 29, 1997, the RO asked the veteran 
if he desired more time to appeal his neck disorder claim; 
however, the veteran did not respond within the 60-day time 
frame provided in the letter.

As regards the claim for an initial disability evaluation for 
PTSD in excess of 30 percent, the Board notes that the RO, by 
a decision entered in September 1998, granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  By letter received by the RO on February 4, 
1999, the veteran wrote, "I . . . appeal to the [VA] to 
change the evaluation of my service connection rating from 
30% to at least 50%.  I suffer more [PTSD] than the report 
states."  The Board finds his February 1999 written 
statement to be an NOD with respect to the initial disability 
evaluation assigned for PTSD.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (A distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, so-called "original 
ratings", and dissatisfaction with determinations on later 
claims for increased ratings.).  It does not appear from the 
record, however, that an SOC addressing that claim has been 
furnished to the veteran.  In situations such as this, the 
Court has held that the Board should remand, rather than 
refer, the matter to the RO for the issuance of an SOC.  See, 
e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
through his representative, and notify 
him of his right to submit further 
evidence, testimony, and/or argument in 
support of his claims.  He should be 
asked to provide the RO with information 
regarding any evidence of current or past 
treatment for his cervical spine disorder 
that has not already been made part of 
the record, and the RO should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  The RO should make an effort to 
obtain all relevant records of treatment, 
including records from D. S. Orr, M.D., 
dated prior to July 1991.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and the additional materials obtained, if 
any, should be associated with the claims 
folder.

2.  After the above development has been 
completed, the RO should have the veteran 
examined for the purpose of obtaining a 
medical opinion as to the etiology of any 
disability producing his neck discomfort.  
The examiner should examine the veteran 
and conduct a thorough review of the 
claims folder before providing current 
diagnoses.  As regards each cervical 
spine diagnosis identified, the examiner 
is asked to provide an opinion as to each 
of the following questions:

a.  Is it at least as likely as not 
that the neck discomfort that the 
veteran complains of currently is 
the product of a disability that can 
be traced back to events in service?

b.  If the answer the question (a) 
above is yes, is it at least as 
likely as not that such disability 
had its onset in service, or is it 
absolutely clear that the disability 
preexisted the veteran's enlistment 
in the military?

c.  If the answer to question (b) 
above is that it is absolutely clear 
that the disability in question 
preexisted service, is it at least 
as likely as not that the disability 
worsened during service beyond the 
natural progression of the 
condition, or is it absolutely clear 
that any worsening in service was 
the result of the condition's 
natural progress?

A complete rationale for all opinions 
should be provided.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of entitlement to service 
connection for a cervical spine disorder.  
If the benefit sought is denied, an SSOC 
should be issued.

4.  The RO should reexamine the veteran's 
claim for an initial disability 
evaluation in excess of 30 percent for 
PTSD to determine whether additional 
development or review is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  
However, that claim should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

After the veteran and his representative have been given an 
opportunity to respond to the SOC and the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





 


- 4 -


